United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-4142
                                  ___________

Rarity Abdullah,                           *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Minnesota.
State of Minnesota, State Court            *
System; Hennepin County District           * [UNPUBLISHED]
Court Judges,                              *
                                           *
              Defendants,                  *
                                           *
Eathan Weinzeirl, in his                   *
individual capacity;                       *
                                           *
              Appellee,                    *
                                           *
Lucy A. Wieland, in her individual         *
and official capacities; Jane              *
Whisney-Wilson, in her individual          *
and official capacities; Dana Banwer, *
in her individual and official capacities, *
                                           *
              Defendants.                  *
                                    ___________

                            Submitted: January 22, 2008
                                Filed: February 4, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________
PER CURIAM.

       Rarity Abdullah appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
claim against Hennepin County Deputy Sheriff Eathan Weinzeirl, alleging that
Weinzeirl violated his constitutional rights by “planting” drugs that were used to issue
a citation against him for possession of marijuana, a petty misdemeanor under
Minnesota law.2 After Abdullah admitted in the district court that he had been issued
a fine and that there was no pending matter in state court, the district court granted
Weinzeirl’s Federal Rule of Civil Procedure 12(b)(6) motion and dismissed
Abdullah’s claim without prejudice under Heck v. Humphrey, 512 U.S. 477 (1994),
because the complaint was silent as to the status of the citation.

       On appeal, Abdullah argues that the district court erred in dismissing his claim
because Heck only applies to criminal matters and a petty misdemeanor is a civil
action under Minnesota law; because his claim should have been stayed in light of
Wallace v. Kato, 127 S. Ct. 1091, 1098 (2007) (indicating that if plaintiff files civil
action alleging false arrest and claim necessarily requires invalidation of anticipated
future conviction, federal court should stay civil action until criminal case is
terminated); because the court improperly considered matters outside the complaint
and imposed a heightened pleading requirement on him; and because he has no other
means to obtain federal review given his ineligibility for habeas relief. He also
challenges the validity of Heck, arguing that it encourages police to file false criminal
charges to protect themselves from civil liability, and that it has been undermined by
Jones v. Bock, 127 S. Ct. 910, 912 (2007).


      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting in part the report and recommendations of the Honorable Susan
R. Nelson, United States Magistrate Judge for the District of Minnesota.
      2
        Abdullah asserted claims against other persons or entities who were dismissed
over the course of the litigation, but only the dismissal of his claim against Weinzeirl
is before this court.
                                           -2-
       This court reviews de novo a dismissal under Rule 12(b)(6), assuming all
factual allegations in the complaint as true. See Levy v. Ohl, 477 F.3d 988, 991 (8th
Cir. 2007). Heck provides that in order to recover damages for “harm caused by
actions whose unlawfulness would render a conviction or sentence invalid,” a section
1983 plaintiff must prove that the conviction or sentence has been reversed on direct
appeal, expunged by executive order, declared invalid by an authorized state tribunal,
or called into question by a federal court’s issuance of a writ of habeas corpus. See
Heck, 512 U.S. at 486-87. If a plaintiff cannot make the requisite showing, dismissal
is appropriate. See id. at 486-87 (district court must consider whether judgment in
favor of plaintiff would necessarily imply invalidity of his conviction or sentence; if
it would the complaint must be dismissed unless plaintiff can demonstrate that
conviction or sentence has already been invalidated).

       We conclude that the district court did not err in dismissing Abdullah’s section
1983 claim under Heck, because success on his claim would necessarily render invalid
the “sentence” of a fine imposed for his possession of marijuana, and because he did
not allege or show that the fine had been invalidated or that his criminal petty-
misdemeanor case had otherwise been resolved in his favor. See Minn. Stat.
§§ 152.027, subd. 4 (person who unlawfully possesses small amount of marijuana is
guilty of petty misdemeanor), 609.02, subd. 4a (“sentence of a fine of not more than
$300 may be imposed” for petty misdemeanor); Bell Atlantic Corp. v. Twombly, 127
S. Ct. 1955, 1964-69 (2007) (to survive Fed. R. Civ. P. 12(b)(6) motion, factual
allegations of complaint must do more than state speculative right to relief on
assumption that all allegations in complaint are true; complaint must contain either
direct or inferential allegations respecting all material elements necessary to sustain
recovery under some viable legal theory); Moore v. Sims, 200 F.3d 1170, 1172 (8th
Cir. 2000) (per curiam) (claim based on assertion that evidence was unlawfully
planted was barred by Heck); see also State v. Tessema, 515 N.W.2d 626, 627 (Minn.
Ct. App. 1994) (appeal of petty misdemeanor is criminal, not civil).



                                          -3-
       We also conclude that Abdullah is not entitled to a stay under Wallace, because
Abdullah admitted in the district court that there was no pending matter in state court.
See Andrews v. St. Louis Joint Stock Land Bank, 127 F.2d 799, 804 (8th Cir. 1942)
(judicial admission is conclusive upon party by whom it was made); see also LeMay
v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006) (court may affirm district
court’s dismissal on any basis supported by record).

       Finally, Abdullah’s inability to obtain habeas relief does not preclude
application of Heck. Cf. Entzi v. Redmann, 485 F.3d 998, 1003 (8th Cir. 2007)
(holding Heck’s favorable-termination rule barred claim of habeas-ineligible former
prisoner). His policy disagreements with Heck are unavailing, and his reliance on
Jones v. Bock is misplaced because that case addressed the unrelated issue of the
exhaustion requirement regarding prison grievances under the PLRA. See Jones, 127
S. Ct. at 918-22.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -4-